Citation Nr: 1416502	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

These issues were previously before the Board in April 2012 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a November 2012 supplemental statement of the case), and returned these matters to the Board for further appellate consideration. 

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

FINDINGS OF FACT

1.  Competent and credible evidence indicates that the Veteran's bilateral hearing loss was caused by in-service noise exposure.

2.  Competent and credible evidence indicates that the Veteran's tinnitus was caused by in-service noise exposure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends are directly related to noise exposure during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  [Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.]

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence of record in the present appeal, the Veteran's DD 214 indicates that his military occupational specialty was that of a cook, a specialty identified as one with a low probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  Thus, acoustic trauma cannot be conceded based upon his MOS. 

However, the Board has considered the Veteran's assertions that he was exposed to in-service acoustic trauma as a result of basic training at Fort Campbell, Kentucky between December 1967 and February 1968.  He contends that during several exercises he was subjected to explosions one of which was so loud he experienced dizziness.  He also contends that while in advanced training he spent numerous hours at the rifle range without ear plugs.  He stated that during that time he developed ringing in his ears that continues currently and that his hearing loss has worsened.  See Veteran's lay statement received March 9, 2002.  

Further review of his DD Form 214 shows that he qualified as a M-14 expert.  Thus, in this case, the Board finds that his report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during basic and advanced training at Fort Campbell, Kentucky.  Thus, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2002).  The question remains as to whether the Veteran has bilateral hearing loss and tinnitus that are associated with his now conceded in-service noise exposure.

The Veteran's entrance examination report dated in July 1967 shows audiometric testing demonstrating the following puretone thresholds.  The Board also acknowledges that the standards under which audiometric results were reported changed in October 31, 1967, from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the entrance examination does not indicate what was used, it is assumed that ASA units were used as that was the standard the military was using in July 1967.  The Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) .




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
X
5(10)
LEFT
5(20)
15(25)
15(25)
X
5(10)

On the Veteran's separation examination report dated in September 1969, audiometric testing demonstrated the following puretone thresholds.  The Board notes that, as this test was conducted after October 31, 1967, that it is presumed that the standard used was ISO units.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
25
LEFT
5
0
10
X
25

Initially, the Board acknowledges that the July 1967 enlistment examination showed that the Veteran's hearing acuity was 25 Hertz at 1000 decibels and 2000 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (which holds that the threshold for normal hearing is from zero to 20 decibels and that higher thresholds levels indicate some degree of hearing loss).  Significantly, however, the VA audiologist who conducted the April 2008 VA audiological examination opined in a May 2012 addendum that the Veteran did not have a pre-existing hearing loss condition at service induction and that, on service separation, he had only minimal change in his hearing acuity but that it was still within normal limits.  

Further, in the March 2007 claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss or tinnitus at any time following service separation.  There are also no post-service medical records dated immediately after service referencing hearing or tinnitus problems.  In fact, there are no pertinent clinical records associated with the claims file until a private audiological examination in September 2006, almost 40 years later.

At an April 2008 VA examination, the examiner diagnosed bilateral high frequency sensorineural hearing loss and tinnitus.  The Veteran's chief complaint was hearing loss and tinnitus since military service, and his noise history included exposure during basic training when he was crawling between two dynamite pits and they were ignited.  The Veteran reported minimal noise in civilian life.  Unfortunately, the Board found this medical opinion inadequate as it was unclear and based upon an improper rationale.  See April 2012 Board Remand.  The examiner failed to provide an opinion as to the relationship between in-service noise exposure and the Veteran's current hearing loss.  Also, as part of his rationale, the examiner relied upon the fact that the Veteran's discharge examination showed his hearing to be within normal limits with no problems and did not explain the significance of the finding that the Veteran's hearing loss appears to be "cochlear in nature."  

In a May 2012 addendum, the VA audiologist explained that, as the Veteran did not have a pre-existing hearing loss condition at induction and as his hearing was within normal limits with minimal change on service discharge, any hearing loss would have occurred after service because hearing loss occurs at the time of exposure and is not delayed in onset and his discharge examination was normal.  The examiner explained that "cochlear in nature" refers to the location of the audiological damage and that tinnitus would more likely than not be related to hearing loss.  
In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Although the Veteran's hearing loss was not diagnosed until almost 40 years after service discharge, the Board is satisfied that it cannot be clearly disassociated from his conceded in-service exposure to loud noises.

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The unfavorable evidence in this case consists of the service medical treatment records which contain evidence of general improvement in the Veteran's hearing acuity, the period of almost four decades during which he did not seek or require any form of treatment or evaluation for hearing loss, and the 2012 VA audiologist's opinion that the Veteran's in-service noise exposure was not the precipitant of his hearing loss.  However, in providing the negative opinion, he again relied primarily on the Veteran having normal hearing acuity at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  The VA audiologist did not provide any real explanation as to why--with minimal post-service acoustic trauma--the Veteran was shown to have bilateral hearing loss, especially when audiometric testing at separation showed some evidence of impaired hearing, pursuant to Hensley, at 4000 Hz bilaterally.

Further, and of even greater significance to the Board, is the evidence favorable to the claim including the Veteran's conceded in-service noise exposure (as is confirmed by his activities during basic and advanced training), the 15 decibel shift at 4000 Hz between entrance and separation, as well as his competent descriptions of hearing problems since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, while the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  In other words, based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology including what appears to be some minimal post-service noise exposure.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for bilateral hearing loss. 

Furthermore, as to the Veteran's claim for service connection for tinnitus, the Board reiterates that, in the May 2012 addendum, the examining VA audiologist opined that the Veteran's tinnitus was more likely than not related to his hearing loss.  Indeed, tinnitus usually accompanies such hearing loss.  Merck Manual, Section 7, Chapter 85.  That tinnitus often is a symptom of such hearing loss indeed is well-recognized.  Id. at Section 7, Ch. 82.  Accordingly, in the present appeal, the Board finds that service connection for tinnitus is also warranted.  

So in view of the Veteran's assertions and in light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss and tinnitus must be attributed to service.  Service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


